Citation Nr: 1455565	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-10 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Whether the reduction from 100 percent to 40 percent, effective February 1, 2012, to May 29, 2012, for residuals of prostate cancer, status post laparoscopic prostatectomy, with stress incontinence was proper.

2  Entitlement to a rating in excess of 40 percent for residuals of prostate cancer effective February 1, 2012, to May 29, 2012.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stanley Grabia Counsel



INTRODUCTION

The Veteran had active service from October 1967 to May 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which reduced the disability evaluation from 100 percent to 40 percent, effective February 1, 2012.

The Veteran presented testimony at a Board hearing at the RO in April 2013.  A transcript of the hearing is associated with the claims file.

The Board notes that individual unemployability was granted effective as of March 10, 1997.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file indicates that there is relevant information to the Veteran's current claim and such evidence has been considered accordingly.



FINDINGS OF FACT

1.  A May 2011 rating decision awarded service connection for residuals of prostate cancer, status post laparoscopic prostatectomy evaluated at 100 percent disabling, effective March 11, 2011.

2.  In an October 2011 rating decision, the Veteran was informed that his 100 percent evaluation for residuals of prostate cancer was proposed to be reduced to 40 percent disabling.
 
3.  In an October 2011 memorandum to the RO the Veteran concurred with the reduction and asked that it be effective immediately.

4.  In a November 2011 rating decision, the RO reduced the disability evaluation from 100 percent to 40 percent, effective February 1, 2012.

5.  In February 2012, the Veteran was having issues with incontinence, urinary frequency and urgency; he underwent cystoscopy and was found to have a very tight bladder neck contracture.

6.  In March 2012, the Veteran was seen in pre-op for evaluation prior to a transurethral bladder neck resection surgery.  

7.  On April 2, 2012, the Veteran underwent the bladder neck resection.  

8. In May 2012, the Veteran's lab work showed a prostate specific antigen (PSA) of 0.3 indicating the reoccurrence of prostate cancer.



CONCLUSION OF LAW

For the period from February 1, 2012 to May 29, 2012, the criteria for a 100 percent evaluation for prostate cancer have been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.105(e), 3.344, 3.159, 3.321, 3.344, 4.115a, 4.115b, Diagnostic Codes (DCs) 7527, 7528 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including VA treatment records, and VA examinations of the Veteran.  There is no indication that any relevant outstanding records exist with respect to this claim.


Propriety of the reduction for residuals of prostate cancer.

The Veteran's prostate cancer is rated under Diagnostic Code (DC) 7528, which provides for a 100 percent rating for malignant neoplasms of the genitourinary system. 38 C.F.R. § 4.11b, DC 7528.  A Note following DC 7528 explains that after cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  

Service connection for prostate cancer was granted by a May 2011 rating decision and a 100 percent evaluation was awarded, effective March 11, 2011.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  In that rating decision and the accompanying notice, the Veteran was informed that an examination would be scheduled at a future date to determine the severity of the service-connected prostate cancer residuals.  

The RO proposed reducing the Veteran's rating for prostate cancer from 100 percent to 40 percent disabling in an October 2011 rating decision.  The Veteran was notified that he could request a personal hearing and was given 60 days in which to submit additional evidence that his compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e).  The Veteran submitted an October 2011 memorandum concurring in the reduction to 40 percent and asking that it be effective immediately.  

In a November 2011 rating decision, the RO reduced the disability evaluation from 100 percent to 40 percent, effective February 1, 2012.  The Veteran appealed this decision, maintaining that the rating should be reduced to 60 percent.

VAMC Omaha Healthcare system treatment records from April to August 2012 reveal that the Veteran's prostate cancer had reoccurred.  The Veteran completed a series of 33 radiation therapy sessions in August 2012.

Subsequently in a September 2012 rating decision, an evaluation of 100 percent was assigned based on surgical or other treatment necessitating convalescence, effective May 30, 2012.  

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. 38 C.F.R. § 3.105(e).  The RO satisfied these procedural requirements.

The Veteran was sent a notice letter of the proposed reduction dated in October 2011.  Such communication fully detailed the proposal to reduce his disability evaluation and apprised him that he had 60 days to submit additional evidence to show that a reduction was not appropriate.  In an October 2011 memorandum, the Veteran concurred to the reduction to 40 percent and asked that it be effective immediately.  In a November 2011 rating decision, the RO reduced the disability evaluation from 100 percent to 40 percent, effective February 1, 2012. 

Given the chronology of the process described above, the Board finds that the RO complied with the due process procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

In any event, as noted above, an evaluation of 100 percent is provided under 38 C.F.R. § 4.115b, DC 7528, for malignant neoplasms of the genitourinary system, which includes prostate cancer.  The note following this diagnostic code indicates that, following the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then a veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability. Id. 

An April 2011 VA examiner noted that the Veteran was diagnosed as having prostate cancer in January 2011 and underwent a radical laparoscopic prostatectomy in April 2011.  Post-surgical pathology demonstrated that the Veteran was improving with no medication for PO prostatectomy.  The examiner noted the requirement of wearing absorbent material that must be changed 4 plus times daily.  

A September 19, 2011 VA examiner noted that the Veteran was post-radical laparoscopic prostatectomy in April 2011.  He currently suffers from a voiding dysfunction causing urinary leakage, and erectile dysfunction.  He was required to wear absorbent pads requiring changing 2 times per day for leakage.  He had a daytime voiding interval between 1 and 2 hours.  An August 2011 revealed a PSA of less than 0.1.  

In February 2012, the Veteran was having issues with incontinence, urinary frequency and urgency; he underwent cystoscopy and was found to have a very tight bladder neck contracture.  In March 2012, the Veteran was seen in pre-op for evaluation prior to a transurethral bladder neck resection surgery.  On April 2, 2012, the Veteran underwent the bladder neck resection.

VAMC Omaha Healthcare system treatment records from April to August 2012 reveal that the Veteran's prostate cancer had reoccurred.  The Veteran completed a series of 33 radiation therapy sessions in August 2012.

In a September 2012 rating decision, the RO increased the disability evaluation from 40 percent to 100 percent, effective May 30, 2012, due to the reoccurrence of prostate cancer.

Analysis

In summary, the record demonstrates that the procedural requirements for a reduction in rating have been met as specified under the provisions of 38 C.F.R. § 3.105(e).  

The remaining question, therefore, is whether a rating in excess of 40 percent from February 1, 2012, to May 29, 2012, is warranted

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013). The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted above, the Veteran's prostate cancer residuals required surgical intervention in February 2012 for a bladder neck contracture.  The Board finds that the surgical intervention for the Veteran's prostate cancer was still required as of February 2012.  Thus, the six-month window for the 100 percent evaluation was reopened.   

Based on a review of the foregoing, the Board finds that a rating of 100 percent is warranted for the period from February 1, 2012, to May 29, 2012.  


ORDER

A rating of 100 percent for recurring prostate cancer, from February 1, 2012, to May 29, 2012, is granted. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


